Citation Nr: 0102911	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  98-03 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for obstructive sleep apnea 
including as due to tobacco use or nicotine dependency 
acquired during active service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active duty from February 1952 to February 
1954.  

This matter arose from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for 
obstructive sleep apnea including as secondary to tobacco use 
or nicotine dependency acquired during active service.  The 
appellant timely appealed the denial.


REMAND

The RO has indicated that it denied the claim of service 
connection for obstructive sleep apnea including as due to 
tobacco use or nicotine dependency because there was no 
medical evidence of a nexus between obstructive sleep apnea 
and service, including any nicotine dependency or tobacco use 
in service.  For this reason, the claim was denied as not 
well grounded, and the veteran was not provided a VA 
examination for this claimed condition.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

As the well-grounded requirement has been removed, the 
veteran is entitled to adjudication of his claim on the 
merits.  In this regard, the Board notes that on July 22, 
1998, the President signed the Internal Revenue Service 
Restructuring and Reform Act of 1998, Pub. L. No. 105-206, 
112 Stat. 685, 865-66 (1998) (to be codified at 38 U.S.C.A. § 
1103).  This law prohibits service connection for death or 
disability resulting from an injury or disability due to in-
service use of tobacco products by a veteran.  However, it 
applies only to claims filed after June 9, 1998.  As the 
veteran in this case filed his claim earlier, in August 1997, 
the new law does not affect the disposition of this appeal.

In February 1993, VA General Counsel issued an opinion 
addressing when benefits may be awarded based upon in-service 
tobacco use.  The General Counsel indicated that direct 
service connection may be granted if the evidence shows 
injury or disability resulting from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  In June 1993, 
the General Counsel clarified that its February 1993 opinion 
did not mean that service connection will be established for 
a disability related to tobacco use if the affected veteran 
smoked in service.  Rather, it means that any disability 
allegedly related to tobacco use that is not diagnosed until 
after service would not preclude establishment of service 
connection.  The General Counsel held that the claimant must 
demonstrate that the disability resulted from the use of 
tobacco during service, and the adjudicator must take into 
consideration the possible effect of smoking before and after 
service.

In May 1997, the VA General Counsel issued an opinion 
addressing when service connection may be granted for 
disability or death due to nicotine dependence caused by in-
service tobacco use.  The General Counsel indicated that 
secondary service connection may be granted if the following 
three questions can be answered affirmatively: (1) whether 
nicotine dependence may be considered a disability for 
purposes of the laws governing veterans' benefits; (2) 
whether the veteran acquired a dependence on nicotine in 
service; and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran. VAOPGCPREC 19-97, 62 
Fed. Reg. 37,954 (1997).

In a May 1997 memorandum, the Under Secretary for Health 
found that nicotine dependence may be considered a disability 
for VA compensation purposes.  Therefore, pursuant to the 
above opinions, in order to establish a claim for service 
connection for a given disability due directly to in-service 
tobacco use or secondarily to nicotine dependence, the record 
must include competent medical evidence indicating that the 
disability resulted from in-service tobacco use, or that 
nicotine dependence was acquired during service and the 
nicotine dependence caused the claimed disability.  In order 
for the RO to address these issues in the first instance, a 
remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify the names and addresses of 
medical care providers who treated him 
proximate to service for obstructive 
sleep apnea or related diseases or for 
nicotine dependence.  After securing any 
necessary releases, the RO should obtain 
these records if not already associated 
with the record on appeal.

2.  The claims file and all clinical 
records obtained pursuant to this remand 
should be reviewed by an appropriate VA 
specialist.  The examiner should be 
requested to provide an opinion on the 
question of whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that the veteran's 
obstructive sleep apnea is etiologically 
related to the veteran's chronic 
cigarette smoking.  If the answer to that 
question is in the affirmative, the 
examiner should offer an opinion, based 
on a careful review of, and with 
references to, the record, on the 
question of whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that the veteran became 
nicotine dependent during his active 
service in 1952 to 1954.  (With reference 
to the criteria for the determination of 
whether an individual is nicotine 
dependent, the examiner's attention is 
called to the criteria for a diagnosis of 
substance dependence in The American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition.)  If the answer is yes, 
the examiner should opine whether smoking 
after service continued uninterrupted 
after service so that the disease was 
proximately due to nicotine dependence 
acquired in service.  If the reviewer 
finds that the veteran did not become 
nicotine dependent during active service, 
then the examiner should offer an opinion 
on the question of whether it is at least 
as likely as not (a 50 percent or more 
likelihood) that tobacco use during the 
veteran's active service from 1952 to 
1954 as opposed to tobacco use before or 
after service caused the veteran's sleep 
apnea.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  See VAOPGCPREC 19-97 (O.G.C. 
Prec. May 1997).  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit 

additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





